       Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 1 of 9




  UNITED STATES DISTRICT COURT                              SOUTHERN DISTRICT OF TEXAS


Viann Bonoan, on behalf of herself and             §
others similarly situated,                         §
                                                   §
        Plaintiff,                                 §
                                                   §      Civil Action No. 4:19-cv-673
vs.                                                §
                                                   §
GC Services, LP,                                   §
                                                   §
        Defendant.                                 §

                                 CLASS ACTION COMPLAINT

                                        Nature of this Action

        1.       Viann Bonoan (“Plaintiff”) brings this class action against GC Services, LP

(“Defendant”) under the Telephone Consumer Protection Act (“TCPA”).

        2.       Upon information and good faith belief, Defendant routinely violates 47 U.S.C. §

227(b)(1)(A)(iii) by using an automatic telephone dialing system to place non-emergency calls to

telephone numbers assigned to a cellular telephone service without prior express consent, in that

Defendant places autodialed calls to wrong or reassigned cellular telephone numbers.

                                       Jurisdiction and Venue

        3.       This Court has subject matter jurisdiction under 47 U.S.C. § 227(b)(3) and 28

U.S.C. § 1331.

        4.       Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b) as a substantial

portion of the events giving rise to this action occurred in this district.

                                                Parties

        5.       Plaintiff is a natural person who at all relevant times resided in Humble, Texas.



                                                   1
        Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 2 of 9



        6.      Defendant is a limited partnership based in Houston, Texas.

        7.      Defendant has nearly 8,500 employees, the majority of which “provide a variety of

call center services.” 1

        8.      Defendant operates over 30 call centers around the United States. 2

                                        Factual Allegations

        9.      In June 2017, Plaintiff obtained a new cellular telephone number—(281) XXX-

9685.

        10.     Plaintiff is the regular and sole user of her cellular telephone number.

        11.     Plaintiff received dozens of calls from Defendant since she obtained her cellular

telephone number.

        12.     Upon information and good faith belief, Defendant maintains business records that

show all calls it placed to Plaintiff’s cellular telephone number.

        13.     Plaintiff is not, nor was, one of Defendant’s customers.

        14.     Plaintiff does not, nor did, have any business relationship with Defendant.

        15.     Plaintiff did not provide her cellular telephone number to Defendant.

        16.     Plaintiff did not give Defendant prior express consent to place calls to her cellular

telephone number by using an automatic telephone dialing system.

        17.     Plaintiff does not, nor did she, owe a debt that Defendant was attempting to collect.

        18.     Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number in an effort to reach Harold Cortez.

        19.     Plaintiff does not know Mr. Cortez.



1
        See https://gcservices.marketing/customer-care-services/ (last visited February 19, 2019)
2
        See https://gcservices.marketing/locations/ (last visited February 19, 2019)


                                                  2
         Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 3 of 9



         20.    One of Defendant’s designated corporate representatives—Paul Grover—

previously testified that Defendant uses an automatic telephone dialing system to place calls to

consumers.

         21.    One of Defendant’s current employees describes himself as a “dialer technician.” 3

         22.    Another one of Defendant’s current employees described himself as a “senior dialer

analyst.” 4

         23.    And Defendant’s former employees openly reference Defendant’s use of an

automatic telephone dialing system:

    •    “The most challenging part of the job would be negative attitudes from some managers
         and being on an auto dialer that had a lot more than a couple technical glitches.”

    •    “negative, auto-dialer, management, not clean, very loud, misplacing documents.”

    •    “I’d load all the files to the automatic dialer so my agents could start making collection
         calls.” 5

         24.    Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

number by using an automatic telephone dialing system.

         25.    Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone




3
        See https://www.linkedin.com/in/luis-dennis-gomez-354329142?trk=pub-pbmap (last
visited February 19, 2019).
4
         See https://www.linkedin.com/in/charles-thompson-b5a5761 (last visited February 19,
2019).
5
       See https://www.indeed.com/cmp/Gc-
Services/reviews?fcountry=US&floc=Oklahoma+City%2C+OK) (last visited February 19,
2019).


                                                   3
         Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 4 of 9



number by using “equipment which has the capacity—(1) to store numbers to be called or (2) to

produce numbers to be called, using a random or sequential number generator—and to dial such

numbers automatically (even if the system must be turned on or triggered by a person).” Marks v.

Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018)

         26.    Upon information and good faith belief, and in light of the frequency, number,

nature, and character of the calls at issue, Defendant placed its calls to Plaintiff’s cellular telephone

number by using (i) an automated dialing system that uses a complex set of algorithms to

automatically dial consumers’ telephone numbers in a manner that “predicts” the time when a

consumer will answer the phone and a person will be available to take the call, or (ii) equipment

that dials numbers and, when certain computer software is attached, also assists persons in

predicting when a sales agent will be available to take calls, or (iii) hardware, that when paired

with certain software, has the capacity to store or produce numbers and dial those numbers at

random, in sequential order, or from a database of numbers, or (iv) hardware, software, or

equipment that the FCC characterizes as a predictive dialer through the following reports and

orders, and declaratory rulings: In the Matter of Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991, 17 FCC Rcd 17459, 17474 (September 18, 2002);

In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, 18 FCC Rcd 14014, 14092-93 (July 3, 2003); In the Matter of Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, 23 FCC Rcd 559, 566 (Jan. 4,

2008).

         27.    Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number for non-emergency purposes.




                                                   4
      Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 5 of 9



       28.     Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number voluntarily.

       29.     Upon information and good faith belief, Defendant placed its calls to Plaintiff’s

cellular telephone number under its own free will.

       30.     Upon information and good faith belief, Defendant had knowledge that it was using

an automatic telephone dialing system to place its calls to Plaintiff’s cellular telephone number.

       31.     Plaintiff suffered actual harm as a result Defendant’s calls in that she suffered an

invasion of privacy, an intrusion into her life, and a private nuisance.

       32.     Upon information and good faith belief, Defendant, as a matter of pattern and

practice, uses an automatic telephone dialing system to place calls, absent prior express consent,

to telephone numbers assigned to a cellular telephone service.

                                     Class Action Allegations

       33.     Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a

representative of the following class:

       All persons throughout the United States (1) to whom GC Services, LP placed, or
       caused to be placed, a call, (2) directed to a number assigned to a cellular telephone
       service, but not assigned to the intended recipient of GC Services, LP’s calls, (3)
       by using an automatic telephone dialing system or an artificial or prerecorded voice,
       (4) within four years preceding the date of this complaint through the date of class
       certification.

       34.     Excluded from the class are Defendant, Defendant’s officers and directors,

members of their immediate families and their legal representatives, heirs, successors, or assigns,

and any entity in which Defendant has or had a controlling interest.

       35.     Upon information and belief, the members of the class are so numerous that joinder

of all of them is impracticable.

       36.     The exact number of the members of the class is unknown to Plaintiff at this time,



                                                  5
         Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 6 of 9



and can be determined only through appropriate discovery.

         37.    The members of the class are ascertainable because the class is defined by reference

to objective criteria.

         38.    In addition, the members of the class are identifiable in that, upon information and

belief, their telephone numbers, names, and addresses can be identified in business records

maintained by Defendant and by third parties.

         39.    Plaintiff’s claims are typical of the claims of the members of the class.

         40.    As it did for all members of the class, Defendant used an automatic telephone

dialing system to place calls to Plaintiff’s cellular telephone number.

         41.    Plaintiff’s claims, and the claims of the members of the class, originate from the

same conduct, practice, and procedure on the part of Defendant.

         42.    Plaintiff’s claims are based on the same theories as are the claims of the members

of the class.

         43.    Plaintiff suffered the same injuries as the members of the class.

         44.    Plaintiff will fairly and adequately protect the interests of the members of the class.

         45.    Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

interests of the members of the class.

         46.    Plaintiff will vigorously pursue the claims of the members of the class.

         47.    Plaintiff has retained counsel experienced and competent in class action litigation.

         48.    Plaintiff’s counsel will vigorously pursue this matter.

         49.    Plaintiff’s counsel will assert, protect, and otherwise represent the members of the

class.




                                                   6
       Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 7 of 9



       50.      The questions of law and fact common to the members of the class predominate

over questions that may affect individual members of the class.

       51.      Issues of law and fact common to all members of the class are:

             a. Defendant’s conduct, pattern, and practice as it pertains to dialing wrong or

                reassigned cellular telephone numbers;

             b. Defendant’s violations of the TCPA;

             c. Defendant’s use of an automatic telephone dialing system as defined by the TCPA;

                and

             d. The availability of statutory penalties.

       52.      A class action is superior to all other available methods for the fair and efficient

adjudication of this matter.

       53.      If brought and prosecuted individually, the claims of the members of the class

would require proof of the same material and substantive facts.

       54.      The pursuit of separate actions by individual members of the class would, as a

practical matter, be dispositive of the interests of other members of the class, and could

substantially impair or impede their ability to protect their interests.

       55.      The pursuit of separate actions by individual members of the class could create a

risk of inconsistent or varying adjudications, which might establish incompatible standards of

conduct for Defendant.

       56.      These varying adjudications and incompatible standards of conduct, in connection

with presentation of the same essential facts, proof, and legal theories, could also create and allow

the existence of inconsistent and incompatible rights within the class.




                                                   7
      Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 8 of 9



       57.      The damages suffered by each individual member of the class may be relatively

small, thus, the expense and burden to litigate each of their claims individually make it difficult

for the members of the class to redress the wrongs done to them.

       58.      The pursuit of Plaintiff’s claims, and the claims of the members of the class, in one

forum will achieve efficiency and promote judicial economy.

       59.      There will be little difficulty in the management of this action as a class action.

       60.      Defendant has acted or refused to act on grounds generally applicable to the

members of the class, making final declaratory or injunctive relief appropriate.

                                             Count I
                             Violation of 47 U.S.C. § 227(b)(1)(A)(iii)

       61.      Plaintiff repeats and re-alleges each and every factual allegation contained in

paragraphs 1-60.

       62.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by utilizing an automatic

telephone dialing system to place calls to Plaintiff’s cellular telephone number without consent.

       63.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii), Plaintiff, and

the members of the class, are entitled to damages in an amount to be proven at trial.

                                          Prayer for Relief

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Determining that this action is a proper class action;

             b) Designating Plaintiff as a class representative under Federal Rule of Civil

                Procedure 23;

             c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil

                Procedure 23;

             d) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);



                                                  8
       Case 4:19-cv-00673 Document 1 Filed on 02/26/19 in TXSD Page 9 of 9



            e) Enjoining Defendant from continuing its violative behavior, including continuing

                to place calls to Plaintiff’s cellular telephone number, and to the cellular telephone

                numbers of members of the class;

            f) Awarding Plaintiff and the class damages under 47 U.S.C. § 227(b)(3)(B);

            g) Awarding Plaintiff and the members of the class treble damages under 47 U.S.C. §

                227(b)(3);

            h) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and expenses

                under Rule 23 of the Federal Rules of Civil Procedure;

            i) Awarding Plaintiff and the members of the class any pre-judgment and post-

                judgment interest as may be allowed under the law; and

            j) Awarding such other and further relief as the Court may deem just and proper.

                                      Demand for Jury Trial

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all triable issues.


        Date: February 26, 2019                /s/ Aaron D. Radbil
                                               Aaron D. Radbil
                                               Greenwald Davidson Radbil PLLC
                                               401 Congress Avenue, Suite 1540
                                               Austin, Texas 78701
                                               Phone: (512) 803-1578
                                               Fax: (561) 961-5684
                                               aradbil@gdrlawfirm.com

                                               Gary M. Klinger (pro hac vice application to be filed)
                                               4849 N. Milwaukee Ave., Ste. 300
                                               Chicago, Illinois 60630
                                               Phone: 312.283.3814
                                               Fax: 773.496.8617
                                               gklinger@kozonislaw.com

                                               Counsel for Plaintiff and the proposed class



                                                  9
